This action is by the alleged owner and holder to recover from the defendant issuing company the face value of certain coupons issued by it in the conduct of its business in payment for labor and service rendered by its employees. It is alleged that the coupons stipulate that they are redeemable by the issuing company in merchandise only; that the nominal plaintiff, who was a merchant, had received them in payment for merchandise sold by him to the laborers and employees to whom issued, and that after the expiration of ninety days from the issuance of said coupons they were presented to the issuing company for payment, but payment in money at their face value was refused. Thereupon suit was brought for the face value of the coupons, with interest from the date of demand, and attorney fees. The issues having been made, the cause was submitted upon an agreed statement of facts. The issuance of the coupons by defendant, delivery to its employees, and transfer to and ownership by plaintiff are not denied. There was a finding and judgment for plaintiff. Writ of error was taken from this court.
By statute persons or corporations issuing coupons or other similar devices in payment for labor are made liable, on demand of any legal holder thereof, "on or after the ninetieth day succeeding the day of issuance," for the full face value thereof in current money of the United States, *Page 121 
notwithstanding any contrary stipulation or provisions which may be therein contained, together with legal interest from demand and an attorney fee of ten per cent, where suit is required to enforce payment. Secs. 2522, 2523, 2524, Rev. Gen. Stats.
Discussion of the several questions presented in briefs and oral argument would amount to no more than a reiteration of principles settled in former cases in this and other jurisdictions, and no reason having been presented for a change of the views formerly entertained by this court holding this statute valid, it is not conceived that a journey over the same route would be profitable.
The judgment is therefore affirmed on authority of Prairie Pebble Phosphate Co. v. Silverman, 80 Fla. 541, 86 South. Rep. 508; Regan v. Tremont Lbr. Co., 134 La. 199, 63 South. Rep. 874; Harbison v. Knoxville Iron Co., 103 Tenn. 421, 53 South Rep. 955, 56 L. R. A. 316; Knoxville Iron Co. v. Harbison,183 U.S. 13.
Since the holding that the title of the act was insufficient to include the provision authorizing recovery of an attorney fee, the statute including this provision has been incorporated in the Revised General Statutes of Florida.
Affirmed.
WHITFIELD, P. J., AND TERRELL, J., concur.
TAYLOR, C. J., AND ELLIS AND BROWNE, J. J., concur in the opinion.